DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed October 11, 2021.  Claims 1, 4, and 6-12 have been amended.  It is noted that claims 44 and 45 are identified as “Original,” however these claims are withdrawn.  Claims 13-22, 44, and 45 remain withdrawn.  Claim 2 has been cancelled.  Claims 1, 3-12, and 29 are currently pending and under examination.
	
This application is a National Stage of International Application No.
PCT/US2017/041686, filed July 12, 2017, which claims benefit of priority to U.S. Provisional Patent Application No. 62/361770, filed July 13, 2016.



Withdrawal of Rejections:


	The rejection of claims 1-12 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 1-12 and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Cherinko et al., is withdrawn.






New Rejections Necessitated by Amendment:


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-12, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the entire oil extraction process" in step b) lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  No entire oil extraction process is previously recited.  Additionally, it is unclear what steps are intended to be encompassed within “the entire oil extraction process.”  For the purposes of examination, this term is interpreted to include performance of claimed steps a) and b).  
Claims 3-12 and 29 are included in this rejection, as these claims depend from above rejected claim 1, and fail to remedy the noted deficiencies. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-12, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cherinko et al. (IDS; WO 2011/153246, Published 2011).
With regard to claims 1, 5, 6 and 10, Cherinko et al. teach a method for demulsification of a fermentation broth containing lysed oleaginous microorganisms, the method including the steps of: a) removing water from the fermentation broth, including by heating in a system with an evaporator, to provide a lysed cell composition with up to 50% of the water removed, wherein removal of 50% of the water results in a fermentation broth with less than 60% or 70% of its original volume (i.e. 40% or 30% of the water removed), and wherein it would have been obvious to one of ordinary skill in the art to utilize an amount of water removal expressly taught by Cherinko et al.; and b) demulsifying the fermentation broth by heating, including to a temperature of 60°C to 100°C, which fully encompasses 60°C to 100°C and 85°C to 95°C (Para. 14, 19, 140, 171-173; Example 1; Fig. 1).  
Cherinko et al. teach that the process can include either contacting the cell with a base and/or a salt, where an embodiment includes raising the pH of the lysed cell composition to demulsify the cell composition by adding a base, where a second base is added after heating or adding a salt (Abs.; Para. 17).  As Cherinko et al. teach embodiments where salt is not utilized, it 
As Cherinko et al. render obvious the method and components as claimed, the results of: enhancing demulsification by reducing the time of demulsification to at least 1/3 of the time that is needed for demulsification when step a) is not performed; and increasing the amount of oil recovered by at least 7% compared to the same method when step a) is not performed, would naturally flow from performance of the method as rendered obvious.
With regard to claim 3, Cherinko et al. teach c) extracting a microbial oil comprising polyunsaturated fatty acids by the oleaginous microorganisms in the fermentation broth (Fig. 1; Para. 14, 19; Example 1).  
With regard to claim 4, Cherinko et al. teach that an organic solvent is not used during recovery of oil (Para. 79).  
With regard to claim 7, Cherinko et al. teach that the lysed cell composition can be heated to a temperature including 90°C to 100°C, which is fully encompassed within 70°C to 100°C, where heating can be done with an evaporator that removes 50% of the water present (Para. 139-140).
With regard to claim 8, Cherinko et al. teach that step b) comprises adding an alkalizing agent (Para. 62, Line 1-5).  
claim 9, Cherinko et al. teach that the pH of the fermentation broth is adjusted to 8 (Para. 60), which is fully encompassed within 5.5 to 12.
With regard to claims 11 and 12, Cherinko et al. teach that heating in step b) is maintained for at least 1, 2, or 4 hours, for 24 to 72 hours, or for 24 to 36 hours (Para. 138), which fully encompass at least one hour, and between 24 to 72 hours.
With regard to claim 29, Cherinko et al. teach that the oleaginous microorganisms produce a microbial oil comprising one or more polyunsaturated fatty acids (Fig. 1; Para. 14, 19, 97; Example 1).  

Response to Arguments

Applicant’s argument, that claim 1 as amended is not anticipated by Cherinko et al., has been found persuasive.  All previous rejections have been withdrawn.  However, new rejections have been set forth above. 
	

Conclusion

No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653